Case 8:18-cv-01062-VMC-TGW Document 54 Filed 10/15/18 Page 1 of 3 PageID 291



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


ADAM WAYNE TYLER ROBERTS,

Plaintiff,

v.                                                   Case No. 8:18-CV-1062-T-33TGW

RICK SWEARINGEN,

      Defendant.
__________________________________/

                     DEFENDANT’S MOTION FOR A TWO DAY
                  EXTENSION OF TIME TO COMPLETE DISCOVERY
                      (PLAINTIFF AGREES TO THE RELIEF)


        Defendant Rick Swearingen, Commissioner, Florida Department of Law Enforcement,

through undersigned counsel, and pursuant to Fed.R.Civ.P. 6(b), moves for a two-day extension

of time to complete discovery, and states the following:

        1. The Court set a discovery deadline of October 17, 2018 [Doc # 15].

        2. On September 27, 2018, Defendant set Plaintiff’s deposition to occur on October 16,

2018.

        3. However, the undersigned’s offices in Tallahassee were affected by Hurricane Michael

all last week: there were preparations for the hurricane on Monday, October 8, 2018, and closure

of the offices from Tuesday, October 9, 2018 to Friday, October 12, 2018. The undersigned did

not resume business activities until today.

        4. Last week, while the Attorney General’s offices were closed, Plaintiff provided the

undersigned with an affidavit, and eleven different videos. None of that information has yet been




                                                1
Case 8:18-cv-01062-VMC-TGW Document 54 Filed 10/15/18 Page 2 of 3 PageID 292



able to be reviewed. Thus, Defendant needs additional review and preparation time before the

Plaintiff’s deposition.

       5. Pursuant to Fed.R.Civ.P. 6(b), the court may extend time before the expiration of the

original time if good cause is shown.          It is respectfully submitted that the unforeseen

consequences of Hurricane Michael have placed Defendant in a disadvantaged position with

respect to Plaintiff’s deposition, which provides the good cause for an extension of discovery.

Moreover, only a two-day extension of time is requested.

       6. Plaintiff agrees to the relief requested.

       WHEREFORE, for the foregoing reasons, Defendant requests that this court extend the

deadline for discovery from October 17, 2018 to October 19, 2018.



                               CERTIFICATE OF CONFERENCE

       In accordance with Local Rule 3.01, the undersigned conferred with the pro se plaintiff,

who advises that he agrees to the relief requested.

                                                      s/ Albert J. Bowden
                                                      Albert J. Bowden

                                                      Respectfully Submitted,

                                                      PAMELA JO BONDI
                                                      ATTORNEY GENERAL

                                                      /s/ Albert J. Bowden
                                                      Albert J. Bowden
                                                      Special Counsel
                                                      Florida Bar No. 802190
                                                      Al.Bowden@myfloridalegal.com
                                                      Office of the Attorney General
                                                      The Capitol, PL-01
                                                      Tallahassee, Florida 32399-1050
                                                      Telephone: (850) 414-3300, Ext. 4716



                                                  2
Case 8:18-cv-01062-VMC-TGW Document 54 Filed 10/15/18 Page 3 of 3 PageID 293



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

email to all counsel, and to the Plaintiff, Adam Wayne Tyler Roberts, via the CM/ECF’s Notice

of Electronic Filing System since the Plaintiff has been authorized to use that system, this 15th

day of October 2018.


                                                    /s/ Albert J. Bowden
                                                    Albert J. Bowden
